DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 20 July 2020.  Claims 1-20 are pending and examined. Claims 1-5, 7, 10, 12-14 and 16-19 are currently amended.   
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 22 June 2020, with regard to the rejections of claims 1-20 under 35 USC 103 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the prior art does not disclose, teach, or suggest a control strategy for “manag[ing] state of charge of [a] battery based on [a] current state of charge of [the battery] and [a] difference [between a current propulsion power of a hybrid vehicle at a current location and a further propulsion power for the hybrid vehicle at a particular location ahead of the current location] to facilitate skipping [a] potential transmission shift event [for a transmission of the hybrid vehicle] at the particular location” as recited by independent claim 16, the examiner respectfully disagrees.

Independent claims 1 and 10 recite similar subject matter as claim 16 and are rejected for the similar reasons above.
With respect to the dependent claims 2-9, 11-15 and 17-20, the applicant provides no additional arguments other than their dependency from the independent claims 1, 10 and 16. Because independent claims 1, 10 and 16 are not allowable, dependent claims 2-9, 11-15 and 17-20 are not allowable.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Maguire (US20070208467, hereinafter Maguire), in view of Naik (US20100042277, hereinafter Naik).
As to Claims 1, 10 and 16, Maguire teaches an apparatus, a method and a system, comprising:
a transmission circuit communicably coupled to at least one of an internal information circuit, an external static information circuit, and an external dynamic information circuit (Maguire, para 0019 teaches transmission, also see Fig. 1 element 14; para 0024 teaches powertrain control circuit (PCM) receive internal information, i.e. vehicle data such as fuel level, temperature, battery charge or other vehicle characteristics; para 0022 teaches PCM receives external static information, e.g., map, staring/ending point, distance of route, traffic controls, elevation, topography information, curvature of the road, et al; para 0023 teaches PCM receives external dynamic information, e.g., traffic condition, also see para 0033 “real-time traffic”), wherein the transmission circuit is structured to:
determine a current propulsion power of a hybrid vehicle at a current location (Maguire, para 0024 teaches PCM receives vehicle data from vehicle sensors to determine powertrain control strategy, i.e. powertrain control strategy including a current propulsion power);
determine a potential propulsion power for the hybrid vehicle at a particular location ahead of the current location on a route of the hybrid vehicle based on information from the at least one of the internal information circuit, the external static information circuit and the external dynamic information circuit (Maguire, para 0020 teaches  PCM is programmed to “look ahead” and generate the powertrain control strategy, i.e. a plan for propulsion power; para 0023 teaches “look ahead” data in the form or real-time traffic and determining acceleration/deceleration for the route, i.e. a potential propulsion power of the vehicle; also see Fig. 2); and 
a battery state of charge circuit communicably coupled to the transmission circuit, wherein the battery state of charge circuit is structured to:
monitor a state of charge of a battery of the hybrid vehicle (Maguire, para 0024 teaches the vehicle sensors receiving battery charge of current charge level);
determine a current state of charge of the battery based on the state of charge of the battery at the current location (Maguire, para 0024 teaches the vehicle sensors receiving battery charge of current charge level); and 
manage the state of charge of the battery of the hybrid vehicle based on the current state of charge and the difference to facilitate substantially meeting the potential propulsion power at the particular location without a change in a current or predefined operating condition of a powertrain component of the hybrid vehicle (Maguire, para 0024 teaches PCM receives information on the battery charge level; para 0029 teaches a “charge-depleting mode” of the hybrid vehicle, the engine is only operated to the extent necessary to ensure that the battery is not depleted, i.e. manage the state of charge of the battery to meet the potential propulsion power and the vehicle is powered by electricity only without the need for a shift event for the gas engine. The managing of the state of charge of the battery to keep the battery not depleted is a process that need the information of the current battery state and the power needed to reach the potential propulsion power, i.e. based on current battery state and the difference), and  
a battery for use in a hybrid vehicle (Maguire, para 0019 teaches a battery for a hybrid vehicle);
Maguire, Fig 1 and associated text).
Yet, Maguire does not explicitly teach a transmission shift event.
However, Maguire does teach a powertrain control module (PCM) which “controls the engine and the transmission…to power the vehicle in the manner dictated by the powertrain control strategy” (Maguire, para 0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the PCM works by controlling the engine or the transmission or both to power the vehicle and the decision of PCM based on the above mentioned three controlling scenarios is directly related to transmission control and the PCM predicts whether transmission shift is needed to achieve a certain propulsion power. The PCM functions similarly as the ECM described by the specification (see para 0037, the components of FIG. 1 are shown to be embodied in a vehicle 100, the controller 150 may be structured as an electronic control module (ECM). The ECM may include a transmission control unit and any other control unit included in a vehicle (e.g., exhaust after treatment control unit, engine control module, powertrain control module, etc.) and also see Fig. 1 of Maguire). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus and system taught in Maguire to include predicting a transmission shift event at the particular location as taught in Maguire to control the powertrain of a hybrid vehicle (Maguire, para 0006). 
Maguire does not explicitly teach predicting the transmission shift event for a transmission of the hybrid vehicle at the particular location based on a difference between the current propulsion power and the potential propulsion power. 
Naik, para 0048 teaches the control system selecting powertrain operating state including a desired gear-ratio of the transmission, a desired engine torque,  based on a base cost calculation; para 0047 teaches the operating cost associated with current and predicted powertrain operating states).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, method and system disclosed by Maguire to include predicting the transmission shift event for a transmission of the hybrid vehicle at the particular location based on a difference between the current propulsion power and the potential propulsion power taught by Naik to allow the powertrain being operated with higher efficiency (Naik, para 0050)
As to Claim 2, Maguire in view of Naik teaches the apparatus of claim 1.
Maguire further teaches wherein the powertrain component includes the transmission (Maguire, Fig. 1 teaches transmission; also see para 0032).
As to Claims 3 and 17, Maguire in view of Naik teaches the apparatus of claim 2 and the system of claim 16.
Maguire further teaches wherein the transmission circuit is structured to predict the transmission shift event based on external static information from the external static information circuit indicating a road grade change at the particular location relative to a current location of the hybrid vehicle and, in response, the battery state of charge circuit is structured to manage the state of charge of the battery to control a motor generator of the hybrid vehicle to generate and Maguire, para 0022 teaches receives external static data e.g. start/end point of a route, traffic controls, elevation or topography information as “look ahead” data, also see para 0027; para 0033, 0034 teaches monitoring input data and input data necessitates a change to the route or the control strategy; para 0029 teaches “charge-depleting mode” of the hybrid vehicle, i.e., the engine is only operated by using the battery to provide the propulsion power to the extent only necessary to ensure that the battery is not depleted; Fig. 2).
As to Claim 4, Maguire in view of Naik teaches the apparatus of claim 2.
Maguire further teaches wherein the transmission circuit is structured to predict the transmission shift event based on external dynamic information from the external dynamic information circuit at the particular location at a particular time, wherein the transmission circuit determines that the transmission shift event is unlikely based on the external static information alone (Maguire, Fig. 2, para 0033, 0034 teach change the route or control strategy when receiving real-time traffic information indicating a congestion).
As to Claim 5 and 18, Maguire in view of Naik teaches the apparatus of claim 2 and the system of claim 16.
Maguire further teaches wherein the transmission circuit is structured to predict the transmission shift event based on external static information from the external static information circuit indicating a road speed limit change at the particular location at a particular rate relative to the current location for the hybrid vehicle and, in response, the battery state of charge circuit is structured to manage the state of charge of the battery to control a motor generator of the hybrid vehicle to generate and provide a propulsion power for the hybrid vehicle to eliminate a need for Maguire, para 0022 teaches receives external static data e.g. traffic controls; para 0033, 0034 teach monitoring input data and input data necessitates a change to the route or the control strategy; para 0029 teaches “charge-depleting mode” of the hybrid vehicle, i.e., the engine is only operated by using the battery to provide the propulsion power to the extent only necessary to ensure that the battery is not depleted; Fig. 2).
As to Claim 6, Maguire in view of Naik teaches the apparatus of claim 2.
Maguire further teaches wherein in response to predicting the transmission shift event at the particular location at a particular time, the battery state of charge circuit is structured to manage the state of charge of the battery to control a motor generator of the hybrid vehicle to generate and provide a propulsion power for the hybrid vehicle to eliminate a need for the predicted transmission shift event at the particular location and at the particular time (Maguire, para 0029 teaches “charge-depleting mode” of the hybrid vehicle, i.e., the engine is only operated by using the battery to provide the propulsion power to the extent only necessary to ensure that the battery is not depleted, i.e., eliminating the need for transmission shift; Fig. 2) .
As to Claim 7, Maguire in view of Naik teaches the apparatus of claim 1.
Maguire further teaches wherein the battery state of charge circuit is structured to manage the state of charge of the battery to affect a power output from a motor generator of the hybrid vehicle to generate the propulsion power at the particular location at a particular time without changing a current propulsion power output of the hybrid vehicle (Maguire, para 0034, lines 3-6 teaches input data does not necessitate a change to the route or the control strategy, the algorithm continues evaluating the input data).
Claim 8, Maguire in view of Naik teaches the apparatus of claim 1.
Maguire further teaches wherein the battery state of charge circuit is structured to manage the state of charge of the battery via at least one of managing activation and deactivation of an electric motor operatively coupled to the battery and managing charging of the battery from a charging source, wherein the charging source includes at least one of a regenerative braking source and an engine driven generator/alternator source (Maguire, para 0029 teaches “charge-depleting mode of the hybrid vehicle, a mode wherein the vehicle is powered primarily by the electric motor/generator; “charge-sustaining mode”, a mode wherein if the battery charge level below a predetermined level, the engine is automatically run to recharge the battery; Fig. 2).
As to Claims 9 and 11-13, Maguire in view of Naik teaches the apparatus of claim 1 and the method of claim 10. 
Maguire further teaches wherein internal information from the internal information circuit includes at least one of a current vehicle speed, a current transmission setting, a current load on the hybrid vehicle, a throttle position, a cruise control speed set speed, a fluid consumption rate, a temperature of the battery, an efficiency of the battery, an efficiency of a motor generator, a current terrain grade, a battery state of health, an accessory state, and a state of charge of the battery (Maguire, para 0024 teaches internal information received by PCM including vehicle characteristics such as fuel level, battery charge level, temperature, speed, et al; Fig. 1); 
wherein external static information from the external static information circuit includes at least one of a road grade at the particular location, a posted speed limit at the particular location, an elevation at the particular location, a curvature at the particular location, an indication of Maguire, para 0022 teaches external static information received by PCM including elevation and topography, traffic controls, map, et al; Fig. 1); and 
wherein external dynamic information from the external dynamic information circuit includes at least one of a traffic density at the particular location at a particular time, a weather condition at the particular location at the particular time, and dynamic road speed limits in speed zones (Maguire, para 0023 teaches PCM receives external dynamic information including real-time traffic information; Fig. 1).

Claims 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Naik as applied to claims 10 and 16, and further in view of Grenn (US20070179691).
As to Claims 14 and 19, Maguire in view of Naik teaches the method of claim 10 and the system of claim 16.
Maguire further teaches managing, by the controller, a state of charge of the battery during operation of the hybrid vehicle to reduce demand from the one or more powertrain components (Maguire, para 0029 teaches “charge-sustaining mode” wherein powertrain components demand less from the battery) 
Maguire modified by Naik does not specially teach determining, by the controller, a potential failure condition in one or more powertrain components of the hybrid vehicle.
However, in the same field of endeavor, Grenn teaches determining, by the controller, a potential failure condition in one or more powertrain components of the hybrid vehicle (Grenn para 0047, para 0112).
Grenn, para 0005, 0047)
As to Claims 15 and 20, Maguire in view of Naik teaches the method of claim 14 and the system of claim 19. 
Grenn further teaches the potential failure condition is determined based on one or more diagnostic trouble codes (Grenn, para 0023, lines 1-6 from bottom).

Examiner's Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoon, US20160167641: controlling battery state of charge in hybrid vehicle to enable the efficient use energy, improve fuel efficiency. 
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/inter9viewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667